Citation Nr: 18100264
Decision Date: 04/03/18	Archive Date: 04/03/18

DOCKET NO. 14-32 606
DATE:	April 3, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
The Veteran had honorable active duty service with the United States Army from September 1968 to July 1971.  
This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 
The Board notes that the issue of entitlement to service connection for hypertension was previously characterized as whether new and material evidence has been received in order to reopen such claim.  In this regard, a November 2009 rating decision denied service connection for such disorder on the basis that there was no evidence that the Veterans hypertension was related to his service-connected posttraumatic stress disorder (PTSD).  However, in July 2010, within one year of the issuance of the November 2009 rating decision, the Veteran submitted a private medical opinion from A.L., M.D., relating his hypertension to his service-connected PTSD.  Consequently, as such evidence is new and material as to the issue addressed in the November 2009 rating decision and was received within one year of the November 2009 rating decision, the decision is not final.  38 C.F.R. § 3.156 (b); see Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010) (holding that 38 C.F.R. § 3.156 (b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim).  Consequently, such issue has been recharacterized to reflect a de novo review of the matter.
The Board notes that the issues of entitlement to service connection for bladder cancer and a respiratory disorder were previously remanded by the Board in November 2014 for additional development.  As the ordered development has not yet been completed and the issues have not been recertified to the Board, such matters will be addressed in a future Board decision at a later date, if otherwise in order.  At such time, the issues addressed herein were remanded in order to afford the Veteran a Board hearing before a Veterans Law Judge.  Thereafter, in December 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. At such time, he waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the August 2014 statement of the case.  38 C.F.R. § 20.1304(c) (2017).  Therefore, the Board may properly consider all evidence of record.
Entitlement to service connection for hypertension, claimed as due to exposure to herbicide agents and/or as secondary to service-connected PTSD or coronary artery disease.  
Entitlement to service connection for migraines, to include as due to exposure to herbicide agents and/or as secondary to service-connected PTSD.  
The Veteran asserts that his hypertension and migraines are related to his acknowledged in-service exposure to herbicide agents, or, in the alternative, are caused or aggravated by his service-connected PTSD.  In addition, he alleges that his hypertension is secondary to his service-connected coronary artery disease.  
The Veterans service treatment records are negative for any treatment referable to hypertension or migraine headaches.  Additionally, his March 1971 separation examination revealed that clinical evaluation of the relevant systems was normal; however, the associated report of medical history noted the Veterans report of frequent or severe headaches.  Additionally, in July 2010, Dr. L. opined that the Veterans hypertension and migraine headaches were most likelier than not, related to his military duty because of his well-documented [PTSD] as well as his exposure to Agent Orange.  However, he did not offer a rationale for his opinion.  During the December 2015 hearing, the Veteran testified that his headache symptoms started during basic training and continued since that time.  He explained that he self-medicated to treat his symptoms following his separation from service.  With respect to his hypertension, he stated that the disorder was diagnosed in 2005.  He testified that his heart rate and headache symptoms increased when his PTSD was active.  
In light of the above, the Board finds that the Veteran should be afforded VA examinations so as to determine the nature and etiology of his claimed disorders.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Finally, the Veteran indicated that he received treatment from Kaiser Permanente and Dr. L. after service, and has maintained ongoing treatment through VA.  On remand, the AOJ should attempt to obtain all outstanding treatment records, to include those from Kaiser Permanente and Dr. L., and updated VA treatment records.   
The matters are REMANDED for the following action:
1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal, to specifically include those from Kaiser Permanente and Dr. L.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from May 2015 to the present, should be obtained.
For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  
For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the record.  The Veteran must be notified of the attempts made, why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
2. The AOJ should afford the Veteran an appropriate VA examination to determine the nature and etiology of the Veterans hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  Following the examination and a review of the relevant records and lay statements, the examiner should address the following:
 (a) Whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was incurred in, was caused by, or is otherwise etiologically related to his military service, to include his acknowledged in-service exposure to herbicide agents.    
(b) Whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was caused or aggravated by his service-connected PTSD or coronary artery disease.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.
In rendering the opinion, the VA examiner must consider the July 2010 private medical opinion provided by Dr. L., as well as the Veterans testimony that his heart rate increased when his PTSD was active.  
A complete rationale must be provided for all opinions offered, and if the examiner cannot offer an opinion without resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence/information, if any, would allow for a more definitive opinion.
3. The AOJ should afford the Veteran an appropriate VA examination to determine the nature and etiology of the Veterans migraines.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  Following the examination and a review of the relevant records and lay statements, the examiner should address the following:
 (a) Whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was incurred in, was caused by, or is otherwise etiologically related to his military service, to include his acknowledged in-service exposure to herbicide agents.
(b) Whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was caused or aggravated by his service-connected PTSD.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.
In rendering the opinion, the VA examiner must consider the following: (1) the March 1971 report of medical history documenting the Veterans report of frequent or severe headaches; (2) the July 2010 private medical opinion provided by Dr. L.; and (3) the Veterans testimony that his headaches continued since service and that his headache symptoms increased when his PTSD was active.  
A complete rationale must be provided for all opinions offered, and if the examiner cannot offer an opinion without resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence/information, if any, would allow for a more definitive opinion.
4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veterans claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
A. JAEGER
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. N. Nolley, Associate Counsel

